DETAILED ACTION
Claims 1, 6, 8, 9, 14, 16, and 17 are amended. Claims 2, 3, 5, 10, 11, 13, 18, and 20 are cancelled. Claims 1, 4, 6-9, 12, 14-17, and 19 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-9, 12, 14-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Qiu et al. (US 2019/0087431; hereinafter Qiu) teaches “user space 120A and kernel space 120B... access any hardware via system calls or similar mechanisms provided by the operating system... user space 120A software and kernel space 120B software is dependent on the type of operating system” (see para. 30), and “access to user space 120A filesystems without modifying the kernel... user-installed filesystems co-existing with kernel-level filesystems... user space filesystems may be mounted by executing an application that registers the user space filesystem with FUSE 108” (see para. 35; and see also paras. 8-11, 31-49, 85, see Figures 1-2B). Qiu also teaches “installed filesystems of system 100 includes a key-value filesystem (KVFS) implemented as a user space module 110” (see para. 36; and see also paras. 53-57, Figure 2B), and “The KVFS user space module 110 includes a KVFS library 114, libfuse library 112, and glibc library 104. The glibc library 104 corresponds to the glibc library described previously... any software allowing for the creation of a user space filesystems may be used in place of libfuse” (see para. 38). Qiu further teaches “an Installable File System on WINDOWS-based platforms. 
Dalal et al. (US 2004/0123063; hereinafter Dalal) teaches “interface may be in the form of ..., in the case of a software module... method of inter-process communication” (see para. 109; and see also paras. 8, 12, 101, 103-104, 256, 298, 303). Dalal teaches “Storage allocator 1000 is composed of different modules that communicate using well-defined interfaces; in one embodiment, storage allocator 1000 is implemented as a storage allocation service” (see para. 101). Dalal also teaches “A logical volume appears to file systems, databases, and other application programs as a physical disk” (see para. 18; and see also paras. 16-21, 43-45, 84-88, 99-107, 110-116, 118, 135, 138, 140-142, 169-173, 181-184, 215, 236-237, 256, 265, 267-268, 270, 272, 275-276, 278, 298-299).
Marathe et al. (US 20180260324; hereinafter Marathe) teaches “Key-value stores may also provide persistence capabilities... a key-value store may optimize the storage tier using algorithms such as log-structured merge trees (LSM-trees) that may be considered effective on slow, block-based storage media. This is understandable since traditionally the storage stack has been exclusively dominated by block-based storage technologies (e.g., spinning media, NAND flash, etc.) that may be orders of magnitude slower than DRAM” (see para. 6).
However, the primary reason for the allowance of the claims in this case, is the inclusion of the specific details “starting a block device service as a second process within the user space of the operating system, the block device service being configured to manage a persistent storage device of 
These claimed limitations are not present in the prior art of record and would not have been obvious. Thus, claims 1, 4, 6-9, 12, 14-17, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194